PER CURIAM.
The notice of appeal in each of these cases recites that they are taken from “a judgment rendered against it in the above-entitled action in favor of the plaintiff, * * * and from the order overruling the demurrer to the complaint therein, upon which *206the said judgment was entered.” Although there is attached to each return a statement by the justice who tried the case, but who is now •out of office, to the effect that he “entered judgment on said order overruling the demurrer,” no such judgment appears in the record. It has frequently been held that no appeal lies from an order overruling or sustaining a. demurrer, "but that a judgment must bé entered upon such order, and from the judgment so entered the appeal can be taken. Sheffield v. Murray, 80 Hun, 555, 30 N. Y. Supp. 799; Smith v. Ely, 46 Misc. Rep. 458, 92 N. Y. Supp. 310.
Appeals dismissed, with $10 costs in one case.